60622: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60622


Short Caption:CENTURY SURETY CO. VS. CASINO WEST (NRAP 5)Classification:Original Proceeding - NRAP 5 - U.S. Court of Appeals


Lower Court Case(s):NONECase Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:10/08/2013 at 10:30 AMOral Argument Location:Regional Justice Center


Submission Date:10/08/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeThe Complex Insurance Claims Litigation Assocition (CICLA)Kevin R. Stolworthy
							(Armstrong Teasdale, LLP/Las Vegas)
						


AppellantCentury Surety CompanyJames W. Bradshaw
							(McDonald Carano Wilson LLP/Reno)
						H. Douglas GaltDebbie A. Leonard
							(McDonald Carano Wilson LLP/Reno)
						


RespondentCasino West, Inc.Scott A. Glogovac
							(Burton Bartlett & Glogovac, Ltd.)
						Gregory J. Livingston
							(Burton Bartlett & Glogovac, Ltd.)
						



14-17322: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/09/2012Filing FeeFiling Fee due.


04/09/2012Order/IncomingFiled Order Certifying Question to Nevada Supreme Court. Received from U.S.Court of Appeals for the Ninth Circuit and the Honorable Consuelo M. Callahan, Circuit Judge.12-11200




04/09/2012Notice of Appeal DocumentsReceived Documents from U.S. Appeals Court Clerk including General Docket, Century Surety Company's Opening Brief, Casino West's Answering Brief, Century Surety Company's Reply Brief, and Excerpts of Record to Century Surety Company's Opening Brief, Vols. 1 through 4. (FILED PER ORDER OF 11/28/12).


07/10/2012Notice/IncomingFiled Notice of Appearance (Debbie Leonard of McDonald Carano Wilson LLP appearing on behalf of appellant Century Surety Company).12-21731




09/28/2012Order/ProceduralFiled Order Directing Submission of Filing Fee. Appellant and respondent shall each tender to the clerk of this court, within 11 days from the date of this order, the sum of $125, representing half of the filing fee.12-30799




10/03/2012Filing FeeE-Payment $125.00 from Debbie A. Leonard.


10/03/2012Filing FeeFiling Fee Paid by Respondent. $125.00 from Burton, Bartlett & Glogovac, Attorneys at Law.  Check no. 22770.


11/28/2012Order/ProceduralFiled Order Accepting Certified Questions and Directing Briefing. Appellant: 45 days to file an opening brief. Respondent: 30 days to file an answering brief. Appellant: 20 days to file any reply brief. The parties are further directed to prepare and file a joint appendix containing certified copies of any relevant portion of the record. The appendix shall be filed no later than the date when the opening brief is filed. Fn1[The clerk of this court is directed to file the briefs, excerpts of record, and other documents transmitted to this court by the Ninth Circuit of Appeals, which were provisionally received in this court on April 9, 2012.]12-37541




11/28/2012Other Incoming DocumentFiled Copy of General Docket - United States Court of Appeals for the Ninth Circuit.12-37570




11/28/2012BriefFiled Century Surety Company's Opening Brief.12-37572




11/28/2012BriefFiled Casino West's Answering Brief.12-37573




11/28/2012BriefFiled Century Surety Company's Reply Brief.12-37574




11/28/2012AppendixFiled Excerpts of Records to Century Surety Company's Opening Brief - Volume 1 of 4.12-37577




11/28/2012AppendixFiled Excerpts of Records to Century Surety Company's Opening Brief - Volume 2 of 4.12-37578




11/28/2012AppendixFiled Excerpts of Records to Century Surety Company's Opening Brief - Volume 3 of 4.12-37579




11/28/2012AppendixFiled Excerpts of Records to Century Surety Company's Opening Brief - Volume 4 of 4.12-37580




01/14/2013BriefFiled Century Surety Company's Opening Brief.13-01485




01/14/2013AppendixFiled Joint Appendix -Volume I.13-01497




01/15/2013AppendixFiled Joint Appendix - Volume II - Part 1.13-01517




01/15/2013AppendixFiled Joint Appendix - Volume II - Part 2.13-01521




01/15/2013AppendixFiled Joint Appendix - Volume III.13-01522




01/15/2013AppendixFiled Joint Appendix -Volume IV.13-01525




01/24/2013Notice/IncomingFiled Notice of Appearance of Counsel. Law firm of Armstrong Teasdale LLP (Kevin R. Stalworthy) on behalf of Amicus Curiae Complex Insurance Claims Litigation Association.13-02575




01/24/2013MotionFiled Request Of Complex Insurance Claims Litigation Association For Leave To File As Amicus Curiae In Support Of Century Surety Company.13-02577




01/24/2013BriefReceived Brief Of Amicus Curiae Complex Insurance Claims Litigation Association In Support Of Appellant Century Surety Company. (FILED PER ORDER 2/22/13)


02/21/2013MotionFiled Motion for Extension of Time in Which to File Respondent's Answering Brief.13-05407




02/22/2013Order/ProceduralFiled Order Granting Motion for Leave to File Amicus Curiae Brief. Direct the clerk of this court to file CICLA's proposed amicus curiae brief, which was provisionally received in this court on January 24, 2013.13-05684




02/22/2013BriefFiled Brief Of Amicus Curiae Complex Insurance Claims Litigation Association In Support Of Appellant Century Surety Company.13-05685




04/02/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Answering brief due: April 8, 2013.13-09622




04/03/2013BriefFiled Casino West's Answering Brief.13-09794




04/22/2013BriefFiled Appellant Century Surety Company's brief.13-11772




04/22/2013Case Status UpdateBriefing Completed/To Screening.


07/24/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-21704




07/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Monday, September 9, 2013, @ 11:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.13-22182




07/29/2013MotionFiled Respondent's Motion to Reschedule Date for Oral Argument.13-22312




07/30/2013Order/ProceduralFiled Order Granting Motion to Reschedule Oral Argument. The oral argument presently scheduled for September 9, 2013, at 11:30 a.m. is hereby vacated. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar. Argument shall be limited to 30 minutes.13-22408




08/14/2013BriefFiled Appellant Century Surety Company's Notice of Supplemental Authority.13-23865




08/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Tuesday, October 8, 2013 at 10:30 a.m. in Las Vegas.  Argument shall be limited to 30minutes.13-25081




09/24/2013Notice/OutgoingIssued Oral Argument Reminder Notice13-28446




10/08/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


03/31/2014BriefFiled Appellant Century Surety Company's Notice of Supplemental Authority.14-10091




05/14/2014BriefFiled Appellant Century Surety Company's Notice of Supplemental Authority.14-15713




05/29/2014Opinion/DispositionalFiled Authored Opinion. "Questions answered." Before the Court EN BANC. Author: Douglas, J. Majority: Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Cherry/Saitta. 130 Nev. Adv. Opn. No. 42. EN BANC14-17322




06/23/2014RemittiturIssued Notice in Lieu of Remittitur14-20506




06/23/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed